

116 S4137 IS: Equitable Payments for Nursing Facilities Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4137IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Schatz (for himself, Ms. Murkowski, Ms. Hirono, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstances.1.Short titleThis Act may be cited as the Equitable Payments for Nursing Facilities Act of 2020.2.Authorizing the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstancesSection 1888(e)(4)(G) of the Social Security Act (42 U.S.C. 1395yy(e)(4)(G)) is amended by adding at the end the following new clause:(iv)Adjustment for unique circumstancesThe Secretary may provide for such adjustments as determined appropriate by the Secretary to take into account the unique circumstances of skilled nursing facilities located in Alaska or Hawaii..